Citation Nr: 1540575	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-08 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970. 

This appeal originally came before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which denied service connection for tinnitus. 

In an October 2013 decision, the Board in part denied service connection for tinnitus.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2014, the Court vacated that portion of the decision regarding service connection for tinnitus and remanded the appeal for compliance with the instructions in a Joint Motion for Partial Remand.  In November 2014, the Board remanded the matter for further development, to include obtaining a new VA medical opinion.  The matter has now been returned to the Board for further appellate review.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file and the records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2014 remand, the Board directed a medical opinion be obtained from the June 2009 VA examiner or another qualified audiologist regarding the Veteran's claim for service connection for tinnitus.  The examiner was asked to provide an opinion whether it was at least as likely as not that the Veteran's tinnitus was caused or aggravated by any aspect of his service including his reported in-service noise exposure.  A complete rationale was required, including consideration of the medical and lay evidence of record.  The examiner was also required to provide a complete explanation of the medical theories regarding possible causes of tinnitus, the relationship between the Veteran's tinnitus and his hearing loss, and other possible causes for tinnitus that were or were not present in this case.    

Pursuant to the remand, a medical opinion was obtained in April 2015 from the June 2009 VA examiner.  The examiner opined that the Veteran's tinnitus was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner discussed the absence of complaints or treatment of tinnitus in service treatment records and the Veteran's statements during the June 2009 examination regarding experiencing symptoms of tinnitus for approximately four or five years, over thirty years since his separation from service.  While the examiner also listed other possible causes of tinnitus, she did not discuss whether any other possible causes of tinnitus were or were not present in the Veteran's case.  Also, while the examiner concluded that tinnitus was not related to any aspect of active duty service, including noise exposure, the examiner did not discuss the Veteran's in-service noise exposure, which the Board found was credible in the October 2013 decision.  For these reasons, a remand is necessary to obtain an addendum opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).      

In addition, the Veteran's representative, in an August 2015 Appellant's Post-Remand Brief, raised the issue of whether the Veteran's tinnitus was caused or aggravated by his service-connected disabilities, including his service-connected migraine headaches.  The representative also stated that while the April 2015 VA examiner indicated that medications were another cause of tinnitus,  she did not discuss whether medications, or other causes of tinnitus were associated with the Veteran's service-connected low back disorder.  As the Veteran has raised a secondary theory of causation, and the medical evidence is inadequate to address this question, a remand in necessary for an additional medical opinion addressing this issue. 

Finally, as the case is being remanded, updated VA treatment records should be obtained and associated with the claims file.
         

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the Lexington VA Medical Center, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of November 2013 to the present.

2.  Then, return the claims file and provide a copy of this remand to the VA examiner who provided the April 2015 VA medical opinion, or if unavailable, to another qualified audiologist for an addendum medical opinion.

Based upon a review of the record, including the Veteran's medical history, service treatment records, post-service private and VA treatment records, clinical findings, and evidence submitted by the Veteran, including the Veteran's lay statements as to the nature and onset of tinnitus symptoms, the examiner must provide opinions on the following:

a)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus is related to the Veteran's active duty service, including in-service noise exposure.

b)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus is caused or aggravated (permanently increased in severity) by the Veteran's service-connected disabilities (migraine headaches and degenerative disc disease).  

The examiner should also provide an opinion as to whether the Veteran's tinnitus is caused or aggravated (permanently increased in severity) by any medication the Veteran is prescribed or has been prescribed for his service-connected disabilities.

A complete explanation for the opinions provided is required.  In providing the opinions, the examiner should discuss the Veteran's service treatment records, and also discuss the Veteran's credible lay assertions as to in-service noise exposure.  Evidence of hearing damage during or after service, and the effect of any post-service activities or disorders should be considered.  When discussing other possible causes for tinnitus, the examiner should discuss whether any of those other causes are or are not present in this case.

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  Also ensure the addendum opinions are responsive to the questions posed by the Board.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  After completing any other additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and give them an appropriate time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




